Exhibit 99.1 LACLEDE GAS COMPANY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended June 30, June 30, (Thousands) Operating Revenues: Utility $ Other Total Operating Revenues Operating Expenses: Utility Natural and propane gas Other operation expenses Maintenance Depreciation and amortization Taxes, other than income taxes Total Utility Operating Expenses Other Total Operating Expenses Operating Income Other Income and (Income Deductions) – Net ) Interest Charges: Interest on long-term debt Other interest charges Total Interest Charges Income Before Income Taxes Income Tax Expense Net Income Dividends on Redeemable Preferred Stock — 8 15 27 Earnings Applicable to Common Stock $ See Notes to Financial Statements. 1 LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended June 30, June 30, (Thousands) Net Income $ Other Comprehensive Income, Before Tax: Net gains (losses) on cash flow hedging derivative instruments: Net hedging gain arising during period — — Reclassification adjustment for gains included in net income ) — ) — Net unrealized gains on cash flow hedging derivative instruments — — Amortization of actuarial loss included in net periodic pension cost 49 43 Other Comprehensive Income, Before Tax 43 Income Tax Expense Related to Items of Other Comprehensive Income 17 50 Other Comprehensive Income, Net of Tax 26 79 Comprehensive Income $ See Notes to Financial Statements. 2 LACLEDE GAS COMPANY BALANCE SHEETS (UNAUDITED) June 30, Sept. 30, June 30, (Thousands) ASSETS Utility Plant $ $ $ Less:Accumulated depreciation and amortization Net Utility Plant Other Property and Investments Current Assets: Cash and cash equivalents Accounts receivable: Utility Non-utility Associated companies Other Allowances for doubtful accounts ) ) ) Delayed customer billings — Inventories: Natural gas stored underground at LIFO cost Propane gas at FIFO cost Materials, supplies, and merchandise at average cost Derivative instrument assets Unamortized purchased gas adjustments Deferred income taxes — — Prepayments and other Total Current Assets Deferred Charges: Regulatory assets Other Total Deferred Charges Total Assets $ $ $ 3 LACLEDE GAS COMPANY BALANCE SHEETS (Continued) (UNAUDITED) June 30, Sept. 30, June 30, (Thousands, except share amounts) CAPITALIZATION AND LIABILITIES Capitalization: Common stock and Paid-in capital (11,623, 10,416, and 10,391 shares issued, respectively) $ $ $ Retained earnings Accumulated other comprehensive loss ) ) ) Total Common Stock Equity Redeemable preferred stock (less current sinking fund requirements) — Long-term debt Total Capitalization Current Liabilities: Notes payable Notes payable – associated companies — Accounts payable Accounts payable – associated companies — Advance customer billings — — Current portion of preferred stock — Wages and compensation accrued Dividends payable Customer deposits Interest accrued Taxes accrued Deferred income taxes current — Other Total Current Liabilities Deferred Credits and Other Liabilities: Deferred income taxes Unamortized investment tax credits Pension and postretirement benefit costs Asset retirement obligations Regulatory liabilities Other Total Deferred Credits and Other Liabilities Total Capitalization and Liabilities $ $ $ See Notes to Financial Statements. 4 LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended June 30, (Thousands) Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes and investment tax credits ) Other – net Changes in assets and liabilities: Accounts receivable – net Unamortized purchased gas adjustments Deferred purchased gas costs ) Accounts payable ) Delayed customer billings – net ) ) Taxes accrued Natural gas stored underground Other assets and liabilities Net cash provided by operating activities Investing Activities: Capital expenditures ) ) Other investments ) Net cash used in investing activities ) ) Financing Activities: Maturity of First Mortgage Bonds — ) Repayment of short-term debt - net ) ) Changes in book overdrafts — Dividends paid ) ) Issuance of common stock to Laclede Group Excess tax benefits from stock-based compensation Preferred stock reacquired ) ) Other ) — Net cash used in financing activities ) ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Paid (Refunded) During the Period for: Interest $ $ Income taxes ) See Notes to Financial Statements. 5 LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying financial statements of Laclede Gas Company (Laclede Gas or the Utility). In the opinion of Laclede Gas, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented.
